DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on September 26, 2019 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

This Office Action is Non-Final.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

1.  A method for updating a map database, the method comprising: 
determining an update candidate node, wherein the update candidate node is associated with a node identifier and a first node digest sending the node identifier and the first node digest to an update data service; receiving, from the update data service, a response containing one of: 
node digests of the child nodes of the update candidate node at the update data service; or updated content corresponding to the update candidate node; and updating the map database, based on the received response.

In the instant case, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for updating map database.  
Representative claim 1 recites at least one step or process including determining an update candidate node.  Thus, the claim is to a process, which is one of the statutory categories.  

Representative claim 1 recites determining an update candidate node.  The claim recites limitation that covers performance of the mind, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities.  Thus, the limitation fails into “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “memory and processors”, are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifle et al.  (US 2014/0108462 A1).

Pfeifle discloses a method for updating a map database, the method comprising: 
determining an update candidate node, wherein the update candidate node is associated with a node identifier and a first node digest (see Pfeifle paragraph [0026], FIG. 3 illustrates a map tile 30 described as a tree data structure including example data for the map tile 30. The map tile 30 is a root node assigned an identification value (e.g., 8390705)); 
sending the node identifier and the first node digest to an update data service; receiving, from the update data service,(see Pfeifle paragraph [0028],  In the map data, the new path may be a new street name or city name in the NVC or a new area into a basic map display tile. This type of update script for the difference between the old navigational data and the new navigational data may be described as "add the following sub-tree into the routing/BMD/NVC-tile at a certain position." The inserted sub-tree represents the real world object) a response containing one of: 
node digests of the child nodes of the update candidate node at the update data service (see Pfeifle paragraph [0028], the new path may be a new street name or city name in the NVC or a new area into a basic map display tile. This type of update script for the difference between the old navigational data and the new navigational data may be described as "add the following sub-tree into the routing/BMD/NVC-tile at a certain position." The inserted sub-tree represents the real world object); or 
(see Pfeifle paragraph [0027], The tree structures may be modified by commands from an update script. The update script includes the modification, addition, or deletion of multiple nodes in the tree structure. The update script may include data for the addition of a branch of nodes or the replacement of a branch of nodes. For example, the update script may update the BLOB by insertion of a new path or branch coupled to root node 40 between intermediate node 41a and intermediate node 41b. Because the update script includes only the updated portions, the update script includes less data than the data tree or the binary large object). 

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pfeifle et al.  (US 2014/0108462 A1) in view of Baruch et al. (US 2014/0330865 A1).
Baruch expressly discloses determining a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of their corresponding child nodes, and wherein a leaf node comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node (see Baruch paragraph [0042], The original child node date may be restored as needed by performing a complimentary XOR operation between the parent node vector and the stored vector resulting in the original child node 12-bit vector with bit value representations of 101111010101. As shown in FIG. 5, the stored vector may advantageously be sparser than the original child node's vector. The original data of the child node may readily be restored by applying the XOR operation again between the parent and the stored vector. Hierarchical data structures may be traversed from top to bottom such that the parent node vector may be held in memory or a buffer for each traversed level (e.g., the child node becomes the parent node to the next level down) to correctly restore the next level's child node(s) as needed). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Baruch into the method of Pfeifle to have wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of their corresponding child nodes.  Here, combining Baruch with Pfeifle, which are both related to hierarchical data structure improves Pfeifle, by providing data structure that may be processed to make the data more suitable for compression (see Baruch paragraph [0042]).
Pfeifle discloses in response of receiving update data service-side node digests of the child nodes of the update candidate node, comparing the digest of the update data service-side child nodes of the update candidate node to corresponding nodes of the hierarchical tree structure (see Pfeifle paragraph [0040], The value of the node may be calculated as a percentage in common between the data in the selected node of new data tree and the current node in the existing data tree. The value of the node may contribute to a predefined portion of the similarity measure. The number of child nodes may be a binary factor, which means the number of child nodes to the selected node of the new data tree either matches the number of child nodes to the current node in the existing data tree, or it does not); and, 
in case of mismatch between the compared nodes, sending a node identifier and a node digest of at least one mismatched node to the update data service (see Pfeifle paragraph [0040], The value of the node may be calculated as a percentage in common between the data in the selected node of new data tree and the current node in the existing data tree. The value of the node may contribute to a predefined portion of the similarity measure. The number of child nodes may be a binary factor, which means the number of child nodes to the selected node of the new data tree either matches the number of child nodes to the current node in the existing data tree, or it does not. The number of child nodes may contribute to another predefined portion of the similarity measure. The values of the child node may be calculated as a percentage in common between the data in the selected node of the new data tree and the current node in the existing data tree, which is assigned the remaining portion of the similarity measure). 
Pfeifle discloses further comprising in response to receiving updated content corresponding to the update candidate node, recomputing the hierarchical tree structure based on the received updated content (see Pfeifle paragraph [0043], processor 300 executes one or more algorithms for computing update scripts by comparing the old BLOB to the new BLOB, which both contain a tree structure. When the new map data is compiled, the changes to the tree structures are known). 
Claims 7 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pfeifle et al.  (US 2014/0108462 A1) in view of Carbonneau et al. (US 2013/0328941 A1).
Regarding claims 7 and 15 Carbonneau expressly discloses associating the map area identifier to a map tile of a quad-tree map data structure, wherein tiles corresponding to quad-tree leaf nodes are data tiles (see Carbonneau, paragraph [0027], At the next level, zoom level 1, the quadtree 100 includes the four children 112-115 of the root node 105. If the map at zoom level 0 covers a rectangular area, the tiles at each of the four nodes 112-115 cover one of the four quadrants of the rectangle. Similarly, at zoom level 2, the nodes are children of nodes at level 1. For instance, the four nodes 120 are children of node 112, the four nodes 125 are children of node 113, etc. A map tile at each of these nodes includes 1/4.sup.th of the area of the parent tile). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Carbonneau, into the method of Pfeifle to have a quad-tree map data structure.  Here, combining Carbonneau,  to quickly associate the large number of geometries in the map with the large number of map tiles (see Carbonneau, paragraph [0029]).

Claims 8 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pfeifle et al.  (US 2014/0108462 A1) in view of Massarella et al. (US 20160140153 A1).
Regarding claims 8 and 16 Massarella expressly discloses associating the map area identifier to a map cube of an oct-tree map data structure, wherein cubes corresponding to oct-tree leaf nodes are data cubes (see Massarella paragraph [0068], for example, an oct-tree. Examples of spatial regions include the earth, a given country, a range of latitude and longitude, a map grid square or squares, a town or a postal or zip code). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Massarella into the method of Pfeifle to have an oct-tree map data structure.  Here, combining Massarella with Pfeifle, which are both related to map data structure improves Pfeifle, by providing to provide a database which can enable users to view summary data aggregated across space and/or time without the delay and computational expense of searching for and retrieving all of the corresponding raw data (see Massarella paragraph [0007]).

Claims 5-6, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pfeifle et al.  (US 2014/0108462 A1) in view of Baruch et al. (US 2014/0330865 A1) further in view of Pouliot (US 2009/0100410 A1).
Regarding claims 5 and 13 Pouliot expressly discloses wherein a value of the leaf node digest is zero if the map content associated with the node identifier is empty  (see Pouliot paragraph [0023], the tracking value may be generated for a given leaf node by hashing information associated with the node to produce a digest value. The digest value may be generated using cryptographic mechanisms that produce hashed or encoded values that can represent contents of the node in existence when the hashing occurred. Thus, the digest values used to track leaf node contents will change upon the contents of the leaf node changing. Thereafter, an operation 140 may include generating tracking values for remaining nodes in the object tree (i.e., internal nodes, which have child nodes). The tracking value for any given internal node may also be a digest value, which can be based on digest values associated with children of the internal node. Alternatively, in various implementations, the tracking value for an internal node may be a simple "change" flag that alternates between zero and one (e.g., where zero indicates that none of the digest values associated with the node's children have changed, and one indicates that at least one digest value associated with the node's children has changed).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Pouliot into the method of Pfeifle to have a value of the leaf node digest.  Here, combining Pouliot with Pfeifle, see Pouliot paragraph [0008]).
Regarding claims 6 and 14 Poulio expressly discloses, wherein a value of the parental node digest is zero if the corresponding child nodes are empty see Pouliot paragraph [0023], the tracking value may be generated for a given leaf node by hashing information associated with the node to produce a digest value. The digest value may be generated using cryptographic mechanisms that produce hashed or encoded values that can represent contents of the node in existence when the hashing occurred. Thus, the digest values used to track leaf node contents will change upon the contents of the leaf node changing. Thereafter, an operation 140 may include generating tracking values for remaining nodes in the object tree (i.e., internal nodes, which have child nodes). The tracking value for any given internal node may also be a digest value, which can be based on digest values associated with children of the internal node. Alternatively, in various implementations, the tracking value for an internal node may be a simple "change" flag that alternates between zero and one (e.g., where zero indicates that none of the digest values associated with the node's children have changed, and one indicates that at least one digest value associated with the node's children has changed).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Pouliot into the method of Pfeifle to have a value of the leaf node digest.  Here, combining Pouliot with Pfeifle, see Pouliot paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164